Citation Nr: 0504903	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-22 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for chorioretinitis of the  right eye with scar and loss of 
field of vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that granted the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for chorioretinitis of the right eye with scar and loss of 
field of vision, to 20 percent disabling effective July 9, 
2002 (the date of the veteran's increased rating claim).  The 
veteran has perfected a timely appeal.  The veteran currently 
lives within the jurisdiction of the Huntington, West 
Virginia VA RO.

The Board remanded this claim to the Appeals Management 
Center (AMC) in June 2004 and it has been returned to the 
Board.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
you if further action is required on your part.


REMAND

In the Board's June 2004 remand, the agency of original 
jurisdiction was directed to ask for additional information, 
in order to interpret an October 2002 eye examination.  The 
VA examiner was asked to express an opinion as to whether the 
veteran's October 2002 visual field charts showed a loss of 
the temporal half of the field of vision in the right eye.  
The VA examiner also was asked to provide the veteran's right 
eye visual field extent in the following eight meridians: 
temporally, down temporally, down, down nasally, nasally, up 
nasally, up, and up temporally.  See 38 C.F.R. § 4.76a 
(2004).

The provisions of 38 C.F.R. § 4.76a, provide specific 
criteria and procedures for evaluating average contraction of 
visual fields.  To evaluate such disability, VA must 
determine the degrees lost in each of the fields noted in the 
preceding paragraphs.  In a July 2004, opinion a VA medical 
professional noted the fields in which the veteran had visual 
field lost, but did not report the degrees.

As this report does not contain sufficient detail for 
evaluation purposes, it must be returned.  38 C.F.R. § 4.2 
(2004).

Accordingly, this claim is REMANDED for the following 
actions:

1.  Contact the VA Medical Center in 
Columbus, Ohio, Brett C. Irvin, D.O., if 
available, and request that this examiner 
provide an addendum to the veteran's VA 
eye examination conducted on July 7, 
2004.  The claims folder must be sent to 
this examiner for review.  Ask Dr. Irvin 
to provide an opinion as to whether the 
veteran's October 2002 visual field 
charts showed a loss of the temporal half 
of the field of vision in the right eye.  

Dr. Irvin should also provide the 
veteran's right eye visual field extent 
(in degrees) in the following eight 
meridians: temporally, down temporally, 
down, down nasally, nasally, up nasally, 
up, and up temporally.

If Dr. Irvin is not available, another 
medical professional may review the 
October 2002 report and provide the 
needed interpretation.  If the October 
2002 examination does not contain 
information needed to evaluate the visual 
field in degrees, make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded an eye 
examination to determine the current 
nature and severity of his service-
connected chorioretinitis of the  right 
eye with scar and loss of field of 
vision.  The claims folders must be sent 
to the examiner(s) for review.  

The examiner(s) should provide the 
veteran's right eye visual field extent 
(in degrees) in the following eight 
meridians: temporally, down temporally, 
down, down nasally, nasally, up nasally, 
up, and up temporally.  The examiner(s) 
also should state whether the veteran's 
October 2002 visual field charts showed a 
loss of the temporal half of the field of 
vision in the right eye.  Finally, the 
examiner(s) should provide an opinion as 
to whether the veteran has diplopia in 
the central 20 degrees or between 21 and 
30 degrees in the right eye.  All 
examination findings, along with a 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  Then, re-adjudicate the claim of 
entitlement to a disability rating in 
excess of 20 percent for chorioretinitis 
of the  right eye with scar and loss of 
field of vision.  If any determination 
remains adverse to the veteran, issue a 
supplemental statement of the case before 
the claims folder is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

